DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 11/2/21.
3.   Claims 17 - 19, 22 - 24, 33, 35, 36, and 38 - 42 have been cancelled. Claims 43 – 47 has been added. Claims 16, 20, 21, 31, 32, 34, 37, 43 - 47 are pending.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

6.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 16, 20, 21, 31, 32, 34, 37, 43 – 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10909798 (Dabrowski) in view of Bradford (US 6709333).
8.	Regarding Claim 16 of the instant application
wherein the first station and the second station together define a gaming system, and the first fingerprint data and the second fingerprint data are not transmitted external to the gaming system.
Bradford teaches:
wherein the first station (i.e. part 400) and the second station (i.e. part 420) together define a gaming system, and the first fingerprint data and the second fingerprint data (i.e. data related to the fingerprints described in Col 3, line 63 – Col 4, line 7) are not transmitted external to the gaming system (i.e. the combination of part 400 and 420) (FIG. 4; Col 3, line 63 – Col 4, line 7; Col 10, line 21 – line 29).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Dabrowski in view of Bradford to include the aforementioned method in order to provide a gaming authentication system with high reliability and assurance (as described by Bradford, Col 2, lines 59 - 61).
9.	Claims 20, 21, 31, 32, 34, 37 and 43 - 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 - 38 of U.S. Patent No. US  10909798. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.

Claim Rejections - 35 USC § 112

10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 16, 20, 21 31, 32, 34, 37, 43 – 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
12.	Regarding independent claims 16 and 31, the claims include the limitations of “the first fingerprint data and the second fingerprint data are not transmitted external to the gaming system“. The (negative) limitations are not supported by the specification.
13.	Regarding independent claim 47, the claims include the limitations of “the first station transmits the encrypted first fingerprint data and first monetary value to only the second station after the second command is accepted at the second station“. The limitations are not supported by the specification.
14.	Dependent claims 20, 21, 32, 34, 37 and 43 – 46 are also rejected due to its dependency to independent claims 16 and 32.


Response to Arguments
15.	Applicant’s amendments and arguments filed 11/2/21, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejections has been withdrawn. 

Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 10 am - 2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        



  /PETER S VASAT/  Supervisory Patent Examiner, Art Unit 3715